 

Exhibit 10.1

XOMA CORPORATION

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of August 24,
2017 (the “Execution Date”) by and between XOMA Corporation, a Delaware
corporation (the “Company”), and Novartis Pharma AG, a company limited by shares
(Aktiengesellschaft) incorporated under the laws of Switzerland (the
“Investor”).

RECITALS

WHEREAS, the Company and the Investor have entered into that certain License
Agreement (the “License Agreement”) and that certain IL-1 Target License
Agreement by and between XOMA (US) LLC, a wholly owned subsidiary of the
Company, and the Investor of even date herewith (together with the License
Agreement, the “License Agreements”);

WHEREAS, pursuant to terms set forth in this Agreement the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
shares of the Company’s common stock, par value $0.0075 per share (the “Common
Stock”);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

Purchase and Sale of Shares

1.1    Sale of Shares. Subject to the terms and conditions hereof and of the
License Agreement, the Company will issue and sell to the Investor, and the
Investor will purchase from the Company, at the Closing (as defined below),
539,131 shares of Common Stock (the “Shares”) for a total purchase price of
$5,000,000 (the “Aggregate Purchase Price”).

1.2    Closing. The purchase and sale of the Shares shall take place at a
closing (the “Closing”) to be held at the offices of Hogan Lovells US LLP, 875
Third Avenue, New York, NY 10022 at a time and date not later than the fifth
Business Day after the date on which the Investor receives the Servier Loan
Release (as defined in the License Agreement), which time and date shall be
specified by the Investor in writing with at least one Business Day’s notice, or
such other time as agreed by both parties (the “Closing Date”). For purposes of
this Agreement, “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks are authorized or required to be closed, as
the case may be, in Basel, Switzerland or San Francisco, California. At the
Closing, the Company will deliver or cause to be delivered to the Investor the
Shares represented by book-entry credits and, concurrently, the Investor shall
pay the Aggregate Purchase Price by wire transfer in accordance with the
Company’s instructions.

 

 

 

--------------------------------------------------------------------------------

 

SECTION 2

Representations and Warranties of the Company

The Company hereby represents and warrants the following as of the Execution
Date and the Closing Date:

2.1    Organization and Good Standing and Qualifications. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own,
lease, operate and occupy its properties and to carry on its business as now
being conducted. Except for the subsidiaries set forth on Exhibit 21.1 to the
Company’s Form 10-K for the year ended December 31, 2016, all of which
subsidiaries are wholly owned by the Company, the Company does not have any
equity interest in, or control, any other business entity. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned or leased by it makes such qualification necessary, other than those in
which the failure so to qualify or be in good standing would not have a Material
Adverse Effect. For purposes of this Agreement, “Material Adverse Effect” shall
mean any event or condition that would reasonably be likely to have a material
adverse effect on the business, operations, properties or financial condition of
the Company and its consolidated subsidiaries, taken as a whole, or adversely
affect in any material respect the ability of the Company to perform its
obligations, or the Investor’s rights, under the License Agreements; provided,
that none of the following shall, standing alone, constitute a “Material Adverse
Effect”: the effects of conditions or events that are generally applicable to
the capital, financial, banking or currency markets and the biotechnology
industry; and changes in the market price of the Common Stock.

2.2    Authorization. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement; (ii)
the execution and delivery of this Agreement by the Company, the consummation by
the Company of the transactions contemplated hereby and thereby and the
issuance, sale and delivery of the Shares have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (iii) the
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.

2.3    Valid Issuance of Shares. The issuance of the Shares has been duly
authorized by all requisite corporate action. When the Shares are issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, the Shares will be duly and validly issued and
outstanding, fully paid, and nonassessable, and will be free of all liens and
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws and except as
set forth in this Agreement the Investor shall be entitled to all rights
accorded to a holder of shares of Common Stock. The Company has reserved a
sufficient

2

--------------------------------------------------------------------------------

 

2.4    No Conflict. The execution, delivery and performance of this Agreement,
and any other document or instrument contemplated hereby, by the Company and the
consummation by the Company of the transactions contemplated hereby, do not: (i)
violate any provision of the Company’s Amended Certificate of Incorporation (the
“Certificate”), as amended, or the Company’s By-laws (the “Bylaws”), (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company is a party where such default or
conflict would constitute a Material Adverse Effect, (iii) create or impose a
lien, charge or encumbrance on any property of the Company under any agreement
or any commitment to which the Company is a party or by which the Company is
bound, which would constitute a Material Adverse Effect, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company are bound or affected where such violation
would constitute a Material Adverse Effect, (v) require any consent of any
third-party that has not been obtained pursuant to any material contract to
which the Company is subject or to which any of its assets, operations or
management may be subject where the failure to obtain any such consent would
constitute a Material Adverse Effect, or (vi) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or require any consent of any third-party that
has not been obtained pursuant to, any agreement or other document filed, or
required to be filed, as an exhibit to the Commission Documents (as defined
below) pursuant to Item 601(b) of Regulation S-K promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). The Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or issue and sell the Shares in
accordance with the terms hereof (other than any filings that may be required to
be made by the Company with the Securities and Exchange Commission (the
“Commission”), the Financial Industry Regulatory Authority, Nasdaq or state
securities commissions subsequent to the Closing); provided that, for purposes
of the representation made in this sentence, the Company is assuming and relying
upon the accuracy of the relevant representations and agreements of the Investor
herein.

2.5    Compliance. The Company is not, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated herewith will
not cause the Company to be (i) in violation or default of any provision of any
instrument, mortgage, deed of trust, loan, contract, commitment filed with the
Commission Documents, (ii) in violation of any provision of any judgment,
decree, order or obligation to which it is a party or by which it or any of its
properties or assets are bound, or (iii) in violation of any federal, state or,
to its knowledge, local statute, rule or governmental regulation, in the case of
each of clauses (i), (ii) and (iii), which would have a Material Adverse Effect.

3

--------------------------------------------------------------------------------

 

2.6    Capitalization. As of August 24, 2017 (the “Reference Date”), a total of
5,003 shares of Series X Preferred Stock of the Company and 7,599,165 shares of
Common Stock were issued and outstanding. Other than in the ordinary course of
business, the Company has not issued any capital stock since the Reference Date
other than pursuant to (i) employee benefit plans disclosed in the Commission
Documents, and (ii) outstanding warrants, options or other securities disclosed
in the Commission Documents. The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
were not issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities, and, for those shares issued until the
Closing, have been issued in compliance with all federal and state securities
laws, in each case except as would not reasonably be expected to have a Material
Adverse Effect. Except as set forth in the Commission Documents, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and relating to the issuance or sale of any capital
stock of the Company, any such convertible or exchangeable securities or any
such rights, warrants or options. Without limiting the foregoing, no other party
holds any preemptive right, co-sale right, right of first refusal, or
registration right with respect to the Shares or the issuance and sale thereof.
There are no shareholder agreements, voting agreements or other similar
agreements with respect to the voting of the Shares to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
shareholders.

2.7    Commission Documents, Financial Statements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and since January 1, 2016 the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing, including filings
incorporated by reference therein, being referred to herein as the “Commission
Documents”). The Common Stock is currently listed on the NASDAQ Global Market.
The Company is not in violation of the listing requirements of the NASDAQ Global
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock from the NASDAQ Global Market in the
foreseeable future. As of its date, each Commission Document filed since January
1, 2016 complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder
applicable to such document, and, as of its date, after giving effect to the
information disclosed and incorporated by reference therein, no such Commission
Document contained any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents filed with the Commission since
January 1, 2016 complied as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with
generally  accepted accounting  principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as

4

--------------------------------------------------------------------------------

 

may be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

2.8    Internal Controls and Procedures. The Company maintains disclosure
controls and procedures as such terms are defined in, and required by, Rule
13a-15 and Rule 15d-15 under the Exchange Act. Such disclosure controls and
procedures are effective as of the latest date of management’s evaluation of
such disclosure controls and procedures as set forth in the Commission Documents
to ensure that all material information required to be disclosed by the Company
in the reports that it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the Commission. The Company maintains a system of internal
controls over financial reporting sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP. The Company
has disclosed, based on its most recent evaluation prior to the date hereof, to
the Company’s auditors and the audit committee of the Company’s Board of
Directors (i) any material weaknesses in its internal control over financial
reporting and (ii) any allegation of fraud that involves management of the
Company or any other employees of the Company who have a significant role in the
Company’s internal control over financial reporting or disclosure controls and
procedures. Since January 1, 2016, the Company has not received any written
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Company or its internal
accounting controls.

2.9    Sarbanes-Oxley. Since January 1, 2016, the Company has been in material
compliance with all applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended.

2.10    Material Adverse Change. Since June 30, 2017, no event or series of
events has or have occurred that would, individually or in the aggregate, have a
Material Adverse Effect on the Company.

2.11    No Undisclosed Liabilities. To the Company’s knowledge, neither the
Company nor any of its subsidiaries has any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) that would be required to be disclosed on a
balance sheet of the Company or any of its subsidiaries (including the notes
thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries’ respective businesses since June 30, 2017.

2.12    No Undisclosed Events or Circumstances. Except for the transactions
contemplated by this Agreement and the License Agreements, no event or
circumstance has occurred or exists with respect to the Company, its
subsidiaries, or their respective businesses, properties, operations or
financial condition that, under applicable law, rule or

5

--------------------------------------------------------------------------------

 

regulation, requires a filing with the Commission on Form 8-K (or would be
required to be included in a registration statement filed under the Securities
Act were such a registration statement filed on the date hereof) or public
disclosure or announcement by the Company but that has not been so filed or
publicly announced or disclosed.

2.13    Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any subsidiary that questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents or as previously
disclosed in writing to the Investor, there is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary, or any of their
respective properties or assets that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed in writing to the Investor, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
knowledge of the Company, requested of any court, arbitrator or governmental
agency that could be reasonably expected to result in a Material Adverse Effect.

2.14    Compliance with Law. The businesses of the Company and its subsidiaries
have been and are presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except as would not reasonably be expected to cause a Material Adverse Effect.
The Company and each of its subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it, except
for such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

2.15    Regulatory Authorization. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Commission Documents, except where the
failure to possess such certificates, authorizations or permits would not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Authorizations”), and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any Material Authorization.

2.16    Patents and Trademarks. To the Company’s knowledge, the Company and each
of its subsidiaries has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other similar intellectual property rights
(collectively “Proprietary Rights”) currently owned by or licensed to them in
connection with the business currently operated by them that are necessary for
use in the conduct of their respective businesses as described in the Commission
Documents (collectively, the “Intellectual Property Rights”), except where the
failure to so have would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor its subsidiaries has received any written notice
that it or any of their Intellectual Property Rights infringe or otherwise
violate the Proprietary Rights of any person.

6

--------------------------------------------------------------------------------

 

To the knowledge of the Company, all of the Intellectual Property Rights are
valid and enforceable and there is no existing infringement by another person of
any of the Intellectual Property Rights. To the Company’s knowledge, there are
no breaches or defaults of, or any disputes or threatened disputes concerning,
any of the Intellectual Property Rights, except for breaches, defaults and
disputes that relate to Intellectual Property Rights that are not and will not
be the subject of the License Agreements and which breaches, defaults and
disputes would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two years from the date
of this Agreement.

2.17    Exemption from Registration, Valid Issuance. Subject to, and in reliance
on, the representations, warranties and covenants made herein by the Investor,
the issuance and sale of the Shares in accordance with the terms and on the
bases of the representations and warranties set forth in this Agreement may and
shall be properly issued pursuant to Section 4(a)(2) of the Securities Act,
Regulation D promulgated pursuant to the Securities Act (“Regulation D”) and any
other applicable federal and state securities laws. The sale and issuance of the
Shares pursuant to, and the Company’s performance of its obligations under, this
Agreement will not (i) result in the creation or imposition of any liens,
charges, claims or other encumbrances upon the Shares or any of the assets of
the Company, or (ii) entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the Shares or other securities of the Company.

2.18    Transfer Taxes. All stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the sale and transfer of
the Shares to be sold to the Investor hereunder will be, or will have been,
fully paid or provided for by the Company and all laws imposing such taxes will
be or will have been fully complied with.

2.19    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.

2.20    Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (a) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (b) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (c) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

2.21    Brokers. Except as disclosed in writing to the Investor prior to the
execution of this Agreement, there are no brokers, finders or financial advisory
fees or commissions that will be payable by the Company or any of its
subsidiaries in respect of the transactions contemplated by this Agreement or
the License Agreements.

7

--------------------------------------------------------------------------------

 

2.22    Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

2.23    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

SECTION 3

Representations and Warranties of the Investor

The Investor hereby represents and warrants the following as of the Execution
Date and as of the Closing Date:

3.1    Experience. The Investor is experienced in evaluating companies such as
the Company, has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.

3.2    Investment. The Investor is acquiring the Shares for investment for the
Investor’s own account and not with the view to, or for resale in connection
with, any distribution thereof. The Investor understands that the Shares have
not been registered under the Securities Act by reason of a specific exemption
from the registration provisions of the Securities Act that depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
The Investor further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares.

3.3    Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act (“Rule 144”) that
permit limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions. In connection therewith, the Investor
acknowledges that the Company will make a notation on its stock books regarding
the restrictions on transfers set forth in this Section 3, subject to Section
7.3, and will transfer the Shares on the books of the Company only to the extent
not inconsistent herewith and therewith.

8

--------------------------------------------------------------------------------

 

3.4    Access to Information. The Investor has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. The Investor has had a full opportunity to ask questions of and
receive answers from the Company, or any person or persons acting on behalf of
the Company, concerning the terms and conditions of an investment in the Shares.
The Investor is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, except for the statements,
representations and warranties contained in this Agreement and the License
Agreement.

3.5    Authorization. This Agreement when executed and delivered by the Investor
will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

3.6    Investor Status. The Investor acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A of the Securities Act, and the Investor shall submit to the Company such
further assurances of such status as may be reasonably requested by the Company.

3.7    No Inducement. The Investor was not induced to participate in the offer
and sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Investor’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.

3.8    Beneficial Ownership. Immediately following the Investor’s purchase of
Shares hereunder, the Investor, together with its affiliates, will not
beneficially own more than 9.99% of the Common Stock based on the number of
shares of Common Stock outstanding as of the Execution Date. For purposes
hereof, beneficial ownership and all determinations and calculations (including,
without limitation, with respect to calculations of percentage ownership) shall
be determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.

3.9    Purpose and Effect. The Investor is not acquiring the Shares for the
purpose of or, to the knowledge of the Investor, with the effect of, changing or
influencing the control of the Company, or in connection with or as a
participant in any transaction that to the knowledge of the Investor has that
purpose or effect.

3.10    Foreign Investor. The Investor hereby represents that (i) it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (A) the legal requirements within its jurisdiction for the
purchase of the Shares, (B) any foreign exchange restrictions applicable to such
purchase, (C) any governmental or other consents that may need to be obtained,
and (D) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Shares; (ii) the
Investor’s subscription

9

--------------------------------------------------------------------------------

 

and payment for and continued beneficial ownership of the Shares will not
violate any applicable securities or other laws of the Investor’s jurisdiction,
and (iii) the funds used to purchase the Shares do not violate the anti-money
laundering provisions of the Money Laundering Control Act of 1986 or the Bank
Secrecy Act of 1970, as amended by the USA Patriot Act of 2001.

3.11    Confidentiality. The Investor has treated all applicable disclosures
made to it in connection with the transactions expressly contemplated by this
Agreement in accordance with the applicable terms of the Confidentiality
Agreement between Novartis International AG and the Company dated as of July 6,
2017.

SECTION 4

Conditions to the Investor’s Obligations at Closing

The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):

4.1    No Injunction, etc. No preliminary or permanent injunction or other
binding order, decree or ruling issued by a court or governmental agency shall
be in effect that shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement. No action or claim shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.

4.2    Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects on and
as of the Closing.

4.3    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

4.4    Compliance Certificate. A duly authorized officer of the Company shall
deliver to the Investor at the Closing a certificate stating that the conditions
specified in Sections 4.2 and 4.3 have been fulfilled and certifying and
attaching the Certificate, the Bylaws and authorizing Board of Directors
resolutions with respect to this Agreement, the License Agreement and the
transactions contemplated hereby and thereby.

4.5    Securities Laws. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.

10

--------------------------------------------------------------------------------

 

4.6    Authorizations. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

4.7    License Agreement. The License Agreement shall be in effect.

4.8    Legal Opinion. The Investor shall have received a legal opinion from
Cooley LLP in form and substance reasonably acceptable to the Investor.

SECTION 5

Conditions to the Company’s Obligations at Closing

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:

5.1    Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all material
respects on and as of the Closing.

5.2    Securities Law Compliance. The offer and sale of the Shares to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

5.3    Authorization. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

5.4    License Agreement. The License Agreement shall be in effect.

SECTION 6

Company Covenants

6.1    SEC Filings. The Company will timely make all filings with the Commission
that are required by the Company in connection with its entrance into this
Agreement and the offer and sale of the Shares.

SECTION 7

Resales; Registration Rights

7.1    Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Shares to the public without registration, the Company agrees to use
commercially reasonable efforts to:

11

--------------------------------------------------------------------------------

 

(a)    Make and keep public information available, as those terms are understood
and defined in Rule 144;

(b)    File with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(c)    Furnish the Investor forthwith upon request (i) a written statement by
the Company as to its compliance with the public information requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents as may be reasonably
requested in availing the Investor of any rule or regulation of the Commission
permitting the sale of any such securities without registration.

7.2    Registration.

(a)    If, after the six month anniversary of the Closing Date, the Shares
cannot be sold without restriction pursuant to Rule 144, then upon the
Investor’s written request, the Company will use commercially reasonable efforts
to register the Shares for resale under the Securities Act on a Registration
Statement on Form S-3 (the “Registration Statement”), filed within 60 days of
such written request, and will use commercially reasonable efforts to have such
Registration Statement promptly declared effective by the Commission; provided
however, that the Company will not be required to register the Shares if the
reason why the Investor is unable to sell the Shares without restriction
pursuant to Rule 144 is due to the fact that the Investor purchased additional
shares of Common Stock on either the public market or in a private transaction.

(b)    The Company will use commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
date all of the Shares covered by such Registration Statement have been sold or
can be sold publicly without restriction or limitation under Rule 144.

(c)    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Section 7.2 that the Investor shall furnish to
the Company such information regarding the Investor, and the distribution
proposed by the Investor, as the Company may reasonably request and as shall be
required in connection with the Registration Statement.

(d)    The Company shall pay all fees and expenses incident to the performance
of or compliance with this Section 7.2 by the Company.

7.3    Restrictive Legend. The book-entry credits representing the Shares, when
issued, will bear a restrictive legend in substantially the following form:

“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION
UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR (ii) THE
SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE COMMISSION
RULE 144.”

12

--------------------------------------------------------------------------------

 

The legend set forth in this Section 7.3 and the related notation in the
Company’s stock books shall be removed and the Company shall cause such legend
to be removed from the book- entry credits representing the Shares within two
Business Days of a request by the Investor if (i) the Shares are registered for
resale under the Securities Act, (ii) the Shares are sold or transferred in
compliance with Rule 144, or (iii) the Shares are eligible for sale under Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144. Following Rule 144 becoming
available for the resale of Shares, without the requirement for the Company to
be in compliance with the current public information required under Rule 144,
the Company shall (at the Company’s expense), upon the written request of the
Investor, and within two Business Days of such request, cause its counsel to
issue to the Company’s transfer agent a legal opinion authorizing the removal of
the legend from the book-entry credits representing the Shares, if requested by
such transfer agent.

SECTION 8

Indemnification

Each party (an “Indemnifying Party”) hereby indemnifies and holds harmless the
other party, such other party’s respective officers, directors, employees,
consultants, representatives and advisers, and any and all affiliates of the
foregoing (each of the foregoing, an “Indemnified Party”) from and against all
losses, liabilities, costs, damages and expense (including reasonable legal fees
and expenses) suffered or incurred by any such Indemnified Party to the extent
arising from, connected with or related to (i) breach of any representation or
warranty of such Indemnifying Party in this Agreement; and (ii) breach of any
covenant or undertaking of any Indemnifying Party in this Agreement. If an event
or omission (including, without limitation, any claim asserted or action or
proceeding commenced by a third party) occurs that an Indemnified Party asserts
to be an indemnifiable event pursuant to this Section 8, the Indemnified Party
will provide written notice to the Indemnifying Party, setting forth the nature
of the claim and the basis for indemnification under this Agreement. The
Indemnified Party will give such written notice to the Indemnifying Party
immediately after it becomes aware of the existence of any such event or
occurrence. Such notice will be a condition precedent to any obligation of the
Indemnifying Party to act under this Agreement but will not relieve it of its
obligations under the indemnity except to the extent that the failure to provide
prompt notice as provided in this Agreement prejudices the Indemnifying Party
with respect to the transactions contemplated by this Agreement and to the
defense of the liability. In case any such action is brought by a third party
against any Indemnified Party and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the extent that it wishes, to assume the defense and settlement
thereof with counsel reasonably selected by it and, after notice from the
Indemnifying Party to the Indemnified Party of such election so to assume the
defense and settlement thereof, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses of other counsel or any other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, provided, however, that an Indemnified Party shall have the right to
employ separate counsel at the expense of the Indemnifying Party if (i) the
employment thereof has been specifically authorized in writing by the
Indemnifying Party or (ii) representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts

13

--------------------------------------------------------------------------------

 

of interests between such parties (which such judgment shall be made in good
faith after consultation with counsel). The Indemnified Party agrees to
cooperate fully with (and to provide all relevant documents and records and make
all relevant personnel available to) the Indemnifying Party and its counsel, as
reasonably requested, in the defense of any such asserted claim at no additional
cost to the Indemnifying Party. No Indemnifying Party will consent to the entry
of any judgment or enter into any settlement with respect to any such asserted
claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, (a) if such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party of a release from all liability in respect
to such claim or (b) if, as a result of such consent or settlement, injunctive
or other equitable relief would be imposed against the Indemnified Party or such
judgment or settlement could materially and adversely affect the business,
operations or assets of the Indemnified Party. No Indemnified Party will consent
to the entry of any judgment or enter into any settlement with respect to any
such asserted claim without the prior written consent of the Indemnifying Party,
not to be unreasonably withheld or delayed. If an Indemnifying Party makes a
payment with respect to any claim under the representations or warranties set
forth herein and the Indemnified Party subsequently receives from a third party
or under the terms of any insurance policy a sum in respect of the same claim,
the receiving party will repay to the other party such amount that is equal to
the sum subsequently received.

SECTION 9

Miscellaneous

9.1    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York as applied to agreements entered into and
performed entirely in the State of New York by residents thereof.

9.2    Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York for the purposes of any suit, action or other proceeding arising out of
this Agreement. Each party agrees to commence any such action, suit or
proceeding in the United States District Court for the Southern District of New
York or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court of the State of New York,
New York County. Each party irrevocably and unconditionally waives any objection
to the laying of venue of any such action, suit or proceeding arising out of
this Agreement in the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

9.3    Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Investor and the Closing.

14

--------------------------------------------------------------------------------

 

9.4    Successors, Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. This
Agreement may not be assigned by either party without the prior written consent
of the other; except that the Investor may assign this Agreement to an affiliate
of such party or and either party may assign this Agreement to any third party
that acquires all or substantially all of such party’s business, whether by
merger, sale of assets or otherwise.

9.5    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed

if to the Investor, at the following address:

Novartis Pharma AG

Lichtstrasse 35

4056 Basel

Switzerland

Attention: Head, BD&L

with a copy to:

Novartis Pharma AG

Lichtstrasse 35

4056 Basel

Switzerland

Attention: General Counsel

if to the Company, at the following address:

XOMA Corporation

2910 Seventh Street

Berkeley, CA 94710

Attention: Thomas Burns, CFO

Email: burns@xoma.com

with a copy to:

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

Attention: Michael Tenta

Telephone: (650) 843-5636

Facsimile: (650) 849-7400

Email: mtenta@cooley.com

15

--------------------------------------------------------------------------------

 

or at such other address as one party shall have furnished to the other party in
writing. All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered, (ii)
when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.

9.6    Expenses. Each of the Company and the Investor shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.

9.7    Finder’s Fees. Each of the Company and the Investor shall indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of a finder’s fee, placement fee or underwriter’s discount (including
the costs, expenses and legal fees of defending against such liability) for
which the Company or the Investor, or any of its respective partners, employees,
or representatives, as the case may be, is responsible.

9.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall be enforceable against the party actually executing the counterpart,
and all of which together shall constitute one instrument.

9.9    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

9.10    Entire Agreement. This Agreement and the License Agreement, including
the exhibits and schedules attached hereto and thereto, constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof. No party shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein or therein.

9.11    Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.

[SIGNATURE PAGES FOLLOW]

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

XOMA CORPORATION

 

By:

 

/s/ Jim R. Neal

 

 

Name:

 

Jim R. Neal

 

 

Title:

 

CEO

 

NOVARTIS PHARMA AG

 

By:

 

/s/ Neil Johnston

 

 

Name:

 

Neil Johnston

 

 

Title:

 

As Attorney

 

 

 

 

 

By:

 

/s/ Kim Parker

 

 

Name:

 

Kim Parker

 

 

Title:

 

As Attorney

 

[Signature page to Common Stock Purchase Agreement ]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

XOMA CORPORATION

 

By:

 

/s/ Jim R. Neal

 

 

Name:

 

Jim R. Neal

 

 

Title:

 

CEO

 

NOVARTIS PHARMA AG

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Signature page to Common Stock Purchase Agreement ]

 